Exhibit 4
                                                                                                               US006072450A
United States Patent (19)                                                                    11 Patent Number:                                 6,072,450
Yamada et al.                                                                                (45) Date of Patent:                             Jun. 6, 2000
54) DISPLAY APPARATUS                                                                        5,302,966 4/1994 Stewart ................................ 315/169.3
                                                                                             5,427,858     6/1995 Nakamura et al. ..................... 428/421
75      Inventors: Hiroyasu Yamada, Hachioji; Tomoyuki                                       5,640,067 6/1997 Yamauchi et al. ...................... 313/504
                   Shirasaki, Higashiyamato; Yoshihiro                                       5,684,365 11/1997 Tang et al. ................................ 345/76
                   Kawamura, Fussa, all of Japan                                             5,828,181 10/1998 Okuda ....................................... 345/76
                                                                                             5,847,516 12/1998 Kishita et al.                       ... 315/169.3
73      Assignee: Casio Computer Co., Ltd., Tokyo,                                           5,909,081 6/1999 Eida et al. .............................. 313/504
                       Japan
21      Appl. No.: 08/976,217                                                           Primary Examiner Bipin Shallwala
           1-1.                                                                         ASSistant Examiner Vincent E. Kovalick
22 Filed:     Nov. 21, 1997                                                             Attorney, Agent, or Firm-Frishauf, Holtz, Goodman,
30      Foreign Application Priority Data                                               Langer & Chick, P.C.
 Nov. 28, 1996         JP        Japan .................................... 8-331388    57                          ABSTRACT
 Nov. 28, 1996         JP        Japan .................................... 8-33.1389
(51) Int. Cl." ..................................................... H01L 27/12         R tion "STER, td
 52 U.S. Cl. ................................. 345/76; 345/36; 345/45;                  hich i. isible light f d b the Selecti
                                        313/500; 313/504; 315/169.3                     AdR St. Anio" Ove E.
58      Field of Search ..................................
                                           313/498–512;    345/36, 45, 76;
                                                                315/169.3                        ith flat
                                                                                        areas, With  flat insulation
                                                                                                          insulation films
                                                                                                                     films bbetween the
                                                                                                                                     he cathod
                                                                                                                                        cathode F.
                                                                                                                                                elec
                                                                    s                   trodes and the Selection and drive transistors. An organic
                                                                                                                                             9.    EL
56)                         References Cited                                            layer and an anode electrode are Sequentially formed on the
                                                                                        cathode electrodes.
                   U.S. PATENT DOCUMENTS
      5,302.468 4/1994 Nimike et al. .......................... 313/500                                  18 Claims, 21 Drawing Sheets

                                                                                                                                  3
                                                                         h                                                   /
                            8A           Q1                                    8B       Q2         15



         N2Z23.SS
             22. 2 < S-> Z22Gal/N
                             SS
                                2
                                  NYNYNYS
                                                                                              & &
                                                                                        2ZZ22222
                                                                                                                       NYN

                                                                                        S.
                            SN



        VTT).
 10A 9A 7A 4A 5 9B 1OB 12 9C 7B 4B                                                                       13       14A
U.S. Patent   Jun. 6, 2000   Sheet 1 of 21   6,072,450




                     FIG.1
U.S. Patent   Jun. 6, 2000     Sheet 2 of 21      6,072,450




                               X
                               W
                   ZZ
                   ZZ
                         Z?,              V70||
                                          V6
                                          W/Z
                                          \/t7
                                          G
                                          86
                                          E10||
                                          1
                                          Z
                                          O6
                                          EA
                                          £17
U.S. Patent        Jun. 6, 2000   Sheet 3 of 21   6,072,450




              12                  7    hu




                           FIG.3
U.S. Patent                    Jun. 6, 2000         Sheet 4 of 21        6,072,450


                       2
              af
              E.
              9.
              Z
                       1
              O
              O


                           O                    5                   10
                                       VOLTAGE Vsd (V)




               E
               S
               9.
              O
              Z
              C
              2
               s
                   o



                           O                  1/2Vdd            Vdd
                                       VOLTAGE Vac (V)

                                                 FIG.6
U.S. Patent      Jun. 6, 2000       Sheet 5 of 21              6,072,450




                                                                DC2
                       DRAIN DRIVER CIRCUIT
             Y          Y2                      Yn


                                -
                                         Q SS
                                      - - 2
                                                                Q2
   m                                          3                      3

   5                                          ASSS
   g                                     92 3
   i or
   C
   c
                          or                  AS
                                                  V. N.
                                                          or             NaN




       DC1                                                               Ps




                             FIG.7
U.S. Patent   Jun. 6, 2000   Sheet 6 of 21   6,072,450




  Yn



                      FG.8
U.S. Patent   Jun. 6, 2000      Sheet 7 of 21   6,072,450




                             OWEZK?)VA
U.S. Patent   Jun. 6, 2000                          Sheet 8 of 21   6,072,450




                       (Nzì^->)ZoÍŽI?D.CxSRE<,OSN
U.S. Patent   Jun. 6, 2000       Sheet 9 of 21   6,072,450




                    (~NoÑ.Š>èÈ
U.S. Patent   Jun. 6, 2000   Sheet 10 of 21   6,072,450




                             NEoZ.&,
U.S. Patent   Jun. 6, 2000       Sheet 11 of 21   6,072,450
                             :
U.S. Patent   Jun. 6, 2000                                 Sheet 12 of 21   6,072,450




                  Z                 (Ñ> N
                     (S?OEIÈCŒXNEDSIO)CNE
                                            I(DaZeAzZ2_a
U.S. Patent   Jun. 6, 2000   Sheet 14 of 21   6,072,450




                     DRAN DRIVER CRCUIT




   H
   O
   O

   2

   C
   c




                        FIG.16
U.S. Patent   Jun. 6, 2000   Sheet 15 of 21   6,072,450
U.S. Patent          Jun. 6, 2000   Sheet 16 of 21     6,072,450




     31     28   30         29 32       39

    SSNYSSYS.N.YZYXYYYYYYYYYYYYYYYYS
   M. Za Z14444 Z14 1444/.424. 4141/1444.1/

    222
     /  4 22573
          / 46%
    %f SfSNN4C (434
                    42                         NYNYYYYYYY   24
   M/
   SS    /TAY(XXKKXXXXN
       NNNSNNNISSNNfn
   777 ZZ
                                     Y//// 2 23
                             SixNNXSYNSSNN.S.
          7277-777/7ZZZZYZZYZZZY Y 77777/77 a 777
                                                            22

   UN TV N N
   26     48 Q3 25      O4 27           38 44



                             FIG. 18
U.S. Patent       Jun. 6, 2000   Sheet 17 of 21   6,072,450




                                                       40
    SYNYNY YYYYYYYYYYYN's NYYYYYYYYYYYYYYYY            4.
  Y44-444-44-4-(4-44-(4-444 (-(4-44-(44 as 47
  /RSXXXKZ                                             42
    N        Z////                                     43
   NYNNNNNNNNNNNNNNNNNNNNNNNNNNN                       25
  KQ4<ray fr<<<<<<<<
  NYNYNYS YNY YV YNLYNNYNY YYYYYYYYYYY
  7 YZZZZZZZY/ZZZZZZZZZ 7777. AZ ZZZZZZZZ
                                                       24
                                                       23

         NNN N N
        34    CP2 24A 35          29              22



                         FIG.19
U.S. Patent         Jun. 6, 2000    Sheet 18 of 21   6,072,450




                                                      DC4
                           DRAIN DRIVER CIRCUIT
         Y                  Y2                  Yn
              CP2

                                        l-Q2           -G2
             of a o, as of ad-2                S
                                              .S.



             o, as to falo, as
             .o,. as."to allo,
                          -O2  as-02
   DC3                                                       Ps




                              FIG.20
U.S. Patent   Jun. 6, 2000       Sheet 19 of 21   6,072,450




                   EzZA   >N K
U.S. Patent   Jun. 6, 2000   Sheet 20 of 21   6,072,450
U.S. Patent              Jun. 6, 2000             Sheet 21 of 21       6,072,450




                                                                   2




              ZL,, º^,
                              |>N>N(Z0|,ºNo.>N,
                                                           6,072,450
                               1                                                                       2
                  DISPLAY APPARATUS                                     formed in that part of the passivation film 104 which is
                                                                        located on the transparent anode electrode 103. An organic
         BACKGROUND OF THE INVENTION                                    EL layer 106, which absorbs the energy generated due to the
  1. Field of the Invention                                             recombination of electrons and holes when a current flows,
  The present invention relates to a display apparatus, and             is deposited in the contact hole 105 extending up to the
                                                                        transparent anode electrode 103. A cathode electrode 107,
more particularly to an electroluminescent (hereinafter                 which reflects visible light and which extends over a plu
referred to as EL) display apparatus with a matrix display              rality of pixels, is laminated on the passivation film 104 and
panel including EL elements.                                            the organic EL layer 106. In this EL display apparatus, the
   2. Description of the Related Art                                    efficiency of the injection of carriers into the organic EL
   An EL display apparatus with organic EL elements, that               layer 106 depends on the ionization potential of the anode
is, display elements which emit light Spontaneously and                 electrode 103 and the electron affinity (the work function) of
which are arranged in a matrix pattern, is known conven                 the cathode electrode 107. In order to improve the light
tionally. A passive matrix type EL display apparatus is                 emitting efficiency of the organic EL layer 106 which
available as Such an EL display apparatus. In this type of EL      15
                                                                        depends on the carrier injection efficiency, the cathode
display apparatus, parallel cathode lines Serve as common               electrode 107 is formed using a material whose work
lines, while parallel anode lines which are perpendicular to            function is low. Since the cathode electrode 107 is normally
the cathode lines and which are made of ITO (indium tin                 formed of a metal Such as magnesium whose work function
oxide) serve as data lines. An organic EL layer is arranged             is low, the cathode electrode 107 reflects light having a
between the set of the cathode lines and the set of the anode
                                                                        wavelength in a range of wavelength of light which the
                                                                        organic EL layer 106 emits. Due to this, in the above EL
lines. A positive Voltage is applied to the data lines in each          display apparatus, the light emitted by the organic EL layer
of cathode Selection periods, thereby driving organic EL                106 travels through the anode electrode 103 and the Sub
elements located at the interSections of the common lines               strate 101. The organic EL layer 106 is arranged so as not to
and the data lines. The display apparatus displays an image             overlap the thin film transistors T1 and T2. The purpose of
which corresponds to the Voltage applied to the data lines. In     25   thus arranging the organic EL layer 106 is to prevent the
the case of the passive matrix type EL display apparatus                light emitted by the organic EL layer 106 from entering the
which displays an image by driving Such organic EL                      thin film transistors T1 and T2. If the emitted light entered
elements, the larger the number of common lines and/or the              the thin film transistors T1 and T2, unnecessary photoelec
number of data lines, the shorter the Selection period (duty            tromotive force would be generated in the channel regions of
H) per pixel. The period of time over which the organic EL              the thin film transistors T1 and T2, which entails the
layer keeps emitting light even after the application of a              possibility of the thin film transistors T1 and T2 malfunc
voltage between the set of the cathode lines and the set of the         tioning.
anode lines is short. In consideration of this, according to the           In the active matrix type EL display apparatus described
conventional passive matrix type EL display apparatus, the              above, the light emitting area of each pixel in which a part
instantaneous luminance of the organic EL layer of each            35
                                                                        of the organic EL layer 106 is located is limited to an area
pixel during the Selection periods is intensified So that the           in which the thin film transistors T1 and T2 are not located,
organic EL layer apparently emits light over 1 frame period.            and therefore the ratio of the light emitting area to the pixel
The organic EL layer can emit light at a high instantaneous             area is Small. If the light emitting area is enlarged and if a
luminance by applying a high Voltage to the organic EL                  Voltage applied to the organic EL layer 106 is intensified to
layer. In this case, however, the organic EL layer can easily           attain the desired luminance, the organic EL layer 106 will
deteriorate.
                                                                   40   be considerably deteriorated. The cathode electrode 107 is
                                                                        made of a metal, while the organic EL layer 106 is made of
  In the passive matrix type EL display apparatus, the larger           an organic material. Hence, it is difficult to join the cathode
the number of common lines and data lines, the more                     electrode 107 and the organic EL layer 106 together in a
possibility of the occurrence of crosstalk. This makes it               preferred condition. AS time passes, a gap can easily occur
difficult to enable the passive matrix type EL display appa        45   between the cathode electrode 107 and the organic EL layer
ratus to display a highly precise image.                                106, which entails the possibility that the organic EL layer
   Proposed as a display apparatus free from the above                  106 may become emit no light. The organic EL layer can
described problems is an active matrix type display appa                emit light at the same luminance as that of an inorganic EL
ratus which includes, as shown in FIG. 22, pairs of thin film           layer even when the organic EL layer is formed as thin as 40
transistors which confer a Voltage Storing capability on the       50   nm to 250 nm. The thicker the organic EL layer 106, the
pixels. Each of the pairs of thin film transistors consists of          higher an effective Voltage/current for causing the organic
a selection transistor T1 and a drive transistor T2. The                EL layer to emit light at the desired luminance. This limits
Selection transistor T1 is connected to a data line DL for              the range of value at which the thickness of the organic EL
Supplying a data Signal and a gate line GL for Supplying a              layer can be Set Meanwhile, the thickness of the passivation
                                                                        film 104, which covers the thin film transistors T1 and T2,
gate Signal. The gate electrode of the drive transistor T2 is      55
                                                                        is Set at Such a value as to prevent the occurrence of a
connected to the selection transistor T1. The Source of the             parasitic capacitance in the thin film transistors T1 and T2.
drive transistor T2 is connected to a constant Voltage line             Owing to a difference in thickness between the passivation
VL. In this display apparatus, as shown in FIG. 23, the thin            film 104 and the organic EL layer 106, a step is present on
film transistors T1 and T2 are formed in a pixel area on a              the upper Surfaces of the passivation film 104 and organic
glass Substrate 101, and the gates of the thin film transistors    60
                                                                        EL layer 106. There is the possibility that the cathode
are covered with a gate insulation film 102. In an area                 electrode 107 may break at that step. If the cathode electrode
adjacent to the thin film transistors T1 and T2, a transparent          107 breaks, the display apparatus cannot perform a display
anode electrode 103 is provided on the gate insulation film             operation.
102. The transparent anode electrode 103 is connected to the                        SUMMARY OF THE INVENTION
drain of the drive transistor T2. A passivation film 104           65
covers the thin film transistors T1 and T2. A contact hole                It is accordingly one object of the present invention to
extending up to the transparent anode electrode 103 is                  provide a display apparatus which has a light emitting area
                                                           6,072,450
                               3                                                                       4
enlarged So as to emit light at a Satisfactorily high lumines             first electrodes made of a material which shields visible
cence even though a Voltage applied to an EL layer is low,                   light, and formed on the insulation film So as to cover
and which has a long luminance life.                                         the election transistors and the drive transistors, the first
   It is another object of the present invention to provide a                electrodes being arranged in a matrix pattern in areas
display apparatus which prevents light from entering active                  Surrounded by the address lines and the data lines, and
elements Such as transistors, to thereby avoid the malfunc                   being connected to the drive transistors through the
tion of the active elements.                                                 contact holes,
  In order to achieve the above objects, a display apparatus              an electroluminescent layer formed on the first electrodes
according to one aspect of the present invention comprises:                 and including at least one layer which emits light in
  a Substrate;                                                              accordance with an applied Voltage;
  active elements which are formed over the Substrate and                 a Second electrode formed on the electroluminescent
     which are driven by an externally Supplied Signal;                      layer, a first driver circuit for Selectively Supplying the
  an insulation film formed over the Substrate So as to cover                address Signal to the address lines in Sequence; and
     the active elements and having at least one contact           15     a Second driver circuit for Supplying the image data to the
     hole;                                                                   data lines.
  at least one first electrode formed on the at least one                  In this display apparatus, the first electrodes are arranged
     insulation film So as to cover the active elements, and            in the areas Surrounded by the address lines and the data
    connected to the active elements through the at least               lines. Under this condition, electroluminescent elements,
    one contact hole, the at least one first electrode being            each being formed of one of the first electrodes and the
     made of a material which shields visible light;                    electroluminescent layer and the Second electrode, do not
  an electroluminescent layer formed on the at least one first          overlap the address lines or the data lines. Consequently, no
    electrode and including at least one layer which emits              parasitic capacitance occurs between the address/data lines
    light in accordance with a Voltage applied to the at least          and the electrodes of the electroluminescent elements, thus
    one layer, and                                                 25   preventing Signal transmission from being slowed down.
  at least one Second electrode formed on the electrolumi                      BRIEF DESCRIPTION OF THE DRAWINGS
     neScent layer.                                                       FIG. 1 is a plan view of an display apparatus according to
  In this display apparatus, the at least one first electrode is        one embodiment of the present invention;
formed So as to cover the active elements, and the electrolu
minescent layer and the at least one Second electrode are                 FIG. 2 is a croSS Section taken along the line 2-2 show
laminated Sequentially on the at least one first electrode.             in FIG. 1;
Under those conditions, the area occupied by an electrolu                  FIG. 3 is an equivalent circuit diagram showing an EL
minescent element, which is formed of the at least one first            display circuit corresponding to one pixel,
electrode, the electroluminescent layer and the at least one               FIG. 4 is an equivalent circuit diagram which specifically
                                                                   35   shows the Structure of the EL display circuit;
Second electrode, is not limited by the active elements, and
a light emitting area can be enlarged accordingly. This                    FIG. 5 is a graph showing the electric characteristic of a
enables the electroluminescent layer to emit light at the same          drive transistor Q2;
luminescence as that of a conventional display apparatus,                 FIG. 6 is a graph showing the luminance of an organic EL
even though a Voltage applied to the electroluminescent                 element;
                                                                   40
layer is low. In this case, the load on the electroluminescent             FIG. 7 is a diagram illustrating driver circuits used in the
layer is Small, which ensures a long life to the display                display apparatus depicted in FIG. 1;
apparatus. Since the at least one first electrode is made of a             FIG. 8 is a diagram showing waveforms for driving the
material which shields visible light, the light emitted by the          display apparatus,
electroluminescent layer does not enter the active elements,
and therefore the active elements do not malfunction due to        45      FIG. 9 is a sectional view of a display apparatus which
the light.                                                              includes cathode electrodes, an organic EL layer, and a
   In order to achieve the above-described objects, a display           dielectric film between the organic EL layer and the cathode
apparatus according to the Second aspect of the present                 electrodes,
invention comprises:                                                       FIG. 10 is a Sectional view of a display apparatus having
  a Substrate;                                                     50   R, G and B wavelength range conversion layers,
  Selection transistors formed over the Substrate and                      FIG. 11 is a Sectional view of a display apparatus having
     arranged in a matrix pattern;                                      R and G wavelength range conversion layers,
  drive transistors formed over the Substrate and arranged in              FIG. 12 is a Sectional view of a display apparatus having
     a matrix pattern, each of the drive transistors being         55
                                                                        R, G and B wavelength range conversion layerS and color
     connected to one of the Selection transistors,                     filter layers;
  address lines connected to the Selection transistors and                 FIG. 13 is a Sectional view of a display apparatus having
    through which a Signal for turning on the Selection                 color filter layers,
    transistorS is Supplied;                                               FIG. 14 is a Sectional view of a display apparatus having
  data lines connected to the Selection transistors, a signal      60   R and G wavelength range conversion layerS and color filter
    which corresponds to image data being Supplied to the               layers,
    drive transistors through the data lines and the Selection             FIG. 15 is a Sectional view of a display apparatus having
     transistors while the Selection transistorS is on;                 concave R, G and B wavelength range conversion layerS and
  an insulation film formed over the Substrate So as to cover           color filters;
     the drive transistors, the address lines and the data         65      FIG. 16 is a diagram showing driver circuits used in a
     lines, the insulation film having contact holes formed in          display apparatus which includes drive transistorS Q2 and
     correspondence with the drive transistors,                         anode electrodes connected to the drive transistorS Q2;
                                                          6,072,450
                            S                                                                         6
  FIG. 17 is a plan view of a display apparatus according              located on the drain side of the semiconductor layer 7B,
another embodiment of the present invention;                           while the ohmic layer 9D is located on the source side of the
  FIG. 18 is a cross section taken along the line 18-18                semiconductor layer 7B. In the selection transistor Q1, a
shown in FIG. 17;                                                      data line 10A is laminated on and connected to the ohmic
  FIG. 19 is a cross section taken along the line 19-19                layer 9A located on the drain Side, and a Source electrode
shown in FIG. 17;                                                      10B is laminated on and connected to the ohmic layer 9B
                                                                       located on the Source side. The Source electrode 10B is
   FIG. 20 is a diagram showing driver circuits used in the            connected to a contact hole 11 formed in the gate insulation
display apparatus illustrated in FIG. 17;                              film 6 of the drive transistor O2. In the drive transistor O2,
   FIG. 21 is a Sectional view of a display apparatus includ           a constant Voltage line 12 which is Set at a ground potential
ing a cathode electrode having a rough Surface;                        is laminated on and connected to the ohmic layer 9C located
   FIG.22 is a plan view of a display apparatus according to           on the drain Side, and a Source electrode 13 having two ends
the related art; and                                                   is laminated on the ohmic layer 9D located on the source
  FIG. 23 is a sectional view of the display apparatus                 side. One end of the Source electrode 13 is connected to the
illustrated in FIG. 21.                                           15   ohmic layer 9D, while the other end of the source electrode
                                                                       13 is connected to one of cathode electrodes 15 of organic
           DETAILED DESCRIPTION OF THE                                 EL elements 3. The gate electrode 4B, the constant voltage
             PREFERRED EMBODIMENT                                      line 12 and the gate insulation film 6 therebetween form a
                                                                       capacitor Cp.
   Display apparatuses according to embodiments of the
present invention will now be described in detail, with                   The structures of the organic EL elements 3 will now be
reference to the accompanying drawings.                                described. In the entire display area of the display apparatus,
   The Structure of the display apparatus according to one             a flat interlayer insulation film 14 is deposited to a thickness
embodiment of the present invention will now be described              of about 400 nm to 1200 nm on selection transistors O1,
with reference to FIGS. 1 and 2. FIG. 1 is a plan view of that    25   drive transistorS Q2 and the gate insulation film 6. Contact
part of the display apparatus of this embodiment which                 holes 14A are formed in those parts of the interlayer insu
corresponds to one pixel. FIG. 2 is a croSS Section taken              lation film 14 which are located at end portions of the source
along the line 2-2 shown in FIG. 1. In those drawings, a               electrodes 13 of the drive transistors O2. Each of the contact
reference numeral 1 denotes the display apparatus. That part           holes 14A and a corresponding one of the aforementioned
of the display apparatus 1 which is illustrated in FIGS. 1 and         end portions of the Source electrodes 13 are located almost
2 includes a Substrate 2, an n-channel transistor Q1, an               in the center of one pixel area. The cathode electrodes 15
n-channel transistor Q2, an organic EL element 3, etc. which           which are made of Mgn or the like are patterned on the
are formed over the Substrate 2. The Substrate 2 is made of            interlayer insulation film 14. Each cathode electrode 15 has
glass or Synthetic resin, and make visible light pass through.         an area and a shape (almost Square in this embodiment)
The n-channel transistor Q1 Serves as a Selection transistor,     35   which are enough to cover the most part of one pixel area
while the n-channel transistor Q2 Serves as a drive transistor.        Surrounded by the adjacent data lines 10A and the adjacent
   The structure of the display apparatus 1 will be more               address lines 4. The selection transistors Q1 and the drive
Specifically described. Parallel address lines 4 extending in          transistors O2 are formed under the cathode electrodes 15.
a predetermined direction are formed at equal intervals on                In the entire display area, an organic EL layer 16 is formed
the Substrate 2 by patterning a gate metal film which is made     40   on the cathode electrodes 15 and the interlayer insulation
of aluminum (Al) or the like. The selection transistor Q1 has          film 14, and a transparent anode electrode 17 which is made
a gate electrode 4A formed in integration with one address             of ITO (indium tin oxide) or IZnO (indium zinc oxide) is
line 4. The drive transistor Q2 has a gate electrode 4B.               formed on the organic EL layer 16. A driving power Source
Anodic oxidation films 5 are formed on the gate electrodes             (not shown) is connected to the anode electrode 17.
4A and 4B and the address lines 4. A gate insulation film 6       45
                                                                          The organic EL layer 16 includes an electron carrying
which is made of silicon nitride is formed so as to cover the
address lines 4, the gate electrodes 4A and 4B and the                 layer, a luminous layer and a hole carrying layer. Of those
substrate 2. Semiconductor layers 7A and 7B, which are                 layers included in the organic EL layer 16, the electron
made of amorphous Silicon (a-Si) or polycrystalline Silicon            carrying layer is closest to the cathode electrodes 15, and the
(p-Si), are patterned on the gate insulation film 6 covering      50   hole carrying layer is farthest from the cathode electrodes
the gate electrodes 4A and 4.B. Blocking layers 8A and 8B              15. The electron carrying layer is made of aluminum-tris
are formed on the middle portions of the Semiconductor                 (8-hydroxyquinolinate) (hereinafter referred to as Alq3).
layers 7A and 7B, respectively, and extend in a channel                The luminous layer is made of 96 wt % 4,4'-bis(2,2-
widthwise direction. Ohmic layers 9A and 9B are formed on              diphenylvinylene)biphenyl (hereinafter referred to as
the Semiconductor layer 7A, and are isolated from each other      55   DPVBi) and 4 wt % 4,4'-bis(2-carbazole)vinylene)biphenyl
at the blocking layer 8A. The ohmic layer 9A is located on             (hereinafter referred to as BCzVBi). The hole carrying layer
that side (the drain side) of the semiconductor layer 7A               is made of N,N'-di(C.-naphthyl)-N,N'-diphenyl-1,1'-
which is dose to a drain, while the ohmic layer 9B is located          biphenyl-4,4'-diamine (hereinafter referred to as C-NPD).
on that side (the source side) of the semiconductor layer 7A           The thickness of the organic EL layer 16 is on the order of
                                                                       40 nm to 250 nm.
which is close to a source. Ohmic layers 9C and 9D are            60
formed on the semiconductor layer 7B, and are isolated from              The constitutional formulas of Alq3, DPVBi, BCzVBi
each other at the blocking layer 8B. The ohmic layer 9C is             and O-NPD are shown below:
                                                       6,072,450
                                                                                                 8
                                                                                               Formula 1




                                                                                               Formula 2




                                                                                               Formula 3




                                                                           CHCH
                                                                                               Formula 4




   The organic EL layer 16 thus formed emits blue light upon   45
                                                                    the adjacent data lines 10A and the adjacent address lines 4,
the application of a predetermined Voltage.                         and therefore each EL element 3 emits light over the entirety
   When the organic EL layer 16 between the anode elec              of one pixel area. This remarkably improves the aperture
trode 17 and the cathode electrodes 15 includes a luminous          ratio per pixel in the display apparatus 1 of this embodiment
layer which can carry electrons and which is made of                over that of the conventional active matrix type EL display
berylliumbis(10-hydroxybenzoh) quinolinate) (hereinafter            apparatus. The cathode electrodes 15 are formed of Mgn
referred to as Bebd2), and a hole carrying layer made of
                                                               50   which reflects light. Therefore, the light emitted by the
O-NPD, the organic EL layer 16 can emit green light.                organic EL layer 16 when a Voltage is applied between the
                                                                    anode electrode 17 and the cathode electrodes 15 comes out
  The constitutional formula of Bebd2 is shown below:               through the anode electrode 17 without leaking downward
                                                                    (toward the substrate 2). Thus, the light does not enter the
                                                |Formula 5     ss Selection transistorS Q1 and the drive transistorS Q2, and
        21                                                          hence the malfunction of the transistors O1 and O2 due to
                                                           the photoelectromotive force is avoided. The light emitted
               N                                           by the organic EL layer 16 goes out of the display apparatus
                 “, Be -O
                      t                                    through the transparent anode electrode 17, without the light
                  o1 '. A.                              60 being absorbed by the Substrate 2, etc., and therefore bright
                                                           display is realized.
                                                              The area of the interface between the organic EL layer 16
                                 21                        and the cathode electrodes 15 is large. This permits the
                                                           cathode electrodes 15 and the organic EL layer 16 to be
                                                        65 joined together in a preferred condition, and ensures to the
  In the display apparatus 1 of this embodiment, each display apparatus 1 of this embodiment a luminous life
cathode electrode 15 covers one pixel area Surrounded by improved over that of the conventional active matrix type
                                                          6,072,450
                              9                                                                     10
EL display apparatus. The cathode electrodes 15 are formed               The electric characteristic of the organic EL element 3
on a flat layer having no steps, and therefore are free from           will now be described with reference to FIGS. 5 and 6. AS
the possibility of the cathode electrodes 15 breaking at steps.        shown in FIG. 5, the Source-drain current Ids of the drive
The cathode electrodes 15 are arranged So as not to overlap            transistor Q2 is shifted in accordance with a gate Voltage Vg
the address lines 4 or the data lines 10A. Consequently, the           applied to the gate electrode of the drive transistor Q2. The
Slowing down of Signal transmission, caused by a parasitic             Source-drain current Ids of the drive transistor O2 becomes
capacitance which would occur if the cathode electrodes 15             Saturated when a Source-drain Voltage Vsd applied between
were arranged So as to overlap the address lines 4 or the data         the Source and drain of the drive transistor Q2 exceeds
lines 10A, is prevented.                                               approximately 5V. As shown in FIG. 6, the organic EL
   When a layer like the organic EL layer 16 is subjected to           element 3 has a luminance characteristic according to an
a temperature higher than a glass-transition temperature for           anode-cathode Voltage Vac (a forward bias is positive). In
an organic EL material, its light emitting characteristic              this embodiment, the luminance (gradation) of the organic
deteriorates considerably. In consideration of this, according         EL element 3 is controlled by controlling the anode-cathode
to the display apparatus of this embodiment, the organic EL            voltage Vac in a range of 0(V) to Vdd (M).
layer 16 is formed after the selection transistors Q1 and the     15
                                                                         The Source electrode 10B of the selection transistor Q1 is
drive transistorS Q2 are manufactured by a heat treatment              connected to the gate electrode 4B of the drive transistor Q2
under a temperature of Several-hundred degrees. The organic            through a contact hole 14B. A writing/deleting Voltage is
EL layer 16 is not Subjected to a temperature higher than the          applied to the drain electrode of the Selection transistor Q2
glass-transition temperature, and therefore the deterioration          through the data line 10A.
of the light emitting characteristic does not occur.                      Driver circuits used in the display apparatuS 1 will now be
   The organic EL layer 16 is thinner than an inorganic EL             explained with reference to FIG. 7. As shown in this
layer. Moreover, the thickness to which the organic EL layer           drawing, one Selection transistor Q1, one drive transistor Q2
is formed through vapor deposition using the organic EL                and one organic EL element 3 are provided in each pixel
material can be very easily controlled during the process of           area. One address line 4 is connected to the gate electrode 4A
forming the organic EL layer. When the organic EL layer 16             of each selection transistor Q1. One data line 10A is con
is formed to the thickness corresponding to the wavelength        25   nected to the drain electrode of each Selection transistor Q1.
at the luminance peak of the light emitted by the organic EL           Moreover, as shown in FIG. 8, a selection voltage Vad
layer 16 (in other words, the wavelength of the most intense           having a positive potential is applied to a Selected one of the
component of the light emitted by the organic EL layer 16),            address lines 4, and a non-Selection Voltage Vnad having a
the resonance effect which permits light to easily come out            ground potential is applied to the other non-Selected address
from the organic EL layer 16 can be achieved. For example,             lines 4. In the Selection periods, a writing Voltage Vr
in the case of an organic EL element which emits blue light,           according to the luminance is applied to the data lines 10A.
the resonance effect can be attained when it is formed to the          The driving power Source PS continually applies the constant
thickness of 40 nm to 50 nm. In the case of an organic EL              voltage Vdd to the anode electrode 17.
element which emits green light, the resonance effect can be              The operation of the display apparatus 1 according to this
attained when it is formed to the thickness of 50 nm to 60        35   embodiment will now be described.
                                                                          A gate driver circuit DC1 illustrated in FIG. 7 applies
  The driving principle of the display apparatus according             Voltages through its terminals X1 to Xm to the address lines
to this embodiment will now be described. FIGS. 3 and 4 are            4, thereby sequentially selecting the address lines 4. When
equivalent circuit diagrams showing that part of the display           Selecting one address line 4 connected to the terminal X1,
apparatuS 1 which corresponds to one pixel. AS shown in           40   the gate driver circuit DC1 applies the Selection Voltage Vad
FIG. 3, a display circuit in that part of the display apparatus        to that address line, and applies the non-Selection Voltage
1 which corresponds to one pixel includes an organic EL                Vnad to the other address lines. At that time, a drain driver
element 3 and a voltage controller CV. As shown in FIG. 4,             circuit DC2 applies the writing Voltage Vr through its
the Voltage controller CV has a Selection transistor Q1, a             terminals Y1 to Yn and the data lines 10A to the drain
drive transistor Q2 and a capacitor Cp. The driving power         45   electrodes of those of the selection transistors Q1 which are
Source PS for Supplying a constant Voltage Vdd is connected            connected to the address line 4 connected to the terminal X1.
to the anode electrode 17 of the organic EL element 3. The             In accordance with the writing voltage Vr, a voltage of OV
Voltage controller CV is connected to the cathode electrode            to Vdd (V) is applied to those of the organic EL elements 3
of the organic EL element 3. The drain electrode of the drive          which correspond to pixels P (1, 1) to P (1, n), and the
transistor Q2 in the Voltage controller CV is grounded via the    50   organic EL elements 3 applied with the Voltage emit light at
constant Voltage line 12.                                              the luminance (gradation) according to the applied Voltage.
   The Voltage controller CV can control a voltage So that the         In a non-Selection period during which the address line 4
luminance of the organic EL element 3 varies in accordance             connected to the terminal X1 is not Selected, the capacitors
with gradation data corresponding to image data which is               Cp connected to that address line retain the writing Voltage
input at the time of Selection. An address line 4 is connected    55   Vr over 1 frame period. Consequently, currents keep flowing
to the gate electrode 4A of the Selection transistor Q1, and           into the drains of drive transistorS Q2 and then into organic
a data line 10A is connected to the drain electrode of the             EL elements 3 over 1 frame period, and those EL elements
Selection transistor Q1. The gate of the Selection transistor          emit light over 1 frame period. In place of the Selection
Q1 is turned on in response to a Selection Signal Supplied             Voltage Vad, the gate driver circuit DC1 applies the non
through the address line 4. While the selection transistor Q1     60   Selection Voltage Vnad to the address line 4 connected to the
is on, an image data Voltage Supplied through the data line            terminal X1. In order to select another address line 4
10A is accumulated in the capacitor Cp. The capacitor Cp               connected to the terminal X2, the gate driver circuit DC1
retains the image data Voltage almost over 1 frame period.             applies the Selection Voltage Vad to the address line 4
The resistance in the drive transistor Q2 is controlled by the         connected to the terminal X2. In the same manner as that
Voltage retained in the capacitor Cp. The organic EL element      65   descried above, those of the organic EL elements 3 which
3 emits light according to written information, in other               correspond to pixels P (2, 1) to P (2,n) emit light at the
words, the retained Voltage.                                           luminance according to the applied Voltage.
                                                         6,072,450
                             11                                                                     12
   Thus, in the display apparatus 1 of this embodiment, the           length conversion layers 52R convert the blue light emitted
organic EL elements 3 can keep emitting light even while              by the organic EL layer 16 into red light, and emit the
their corresponding address lines 4 are not Selected.                 converted red light. The wavelength conversion layers 52G
   Accordingly, even though the display apparatus 1 is                convert the blue light emitted by the organic EL layer 16 into
designed to display a highly precise image, the luminance of          green light, and emit the converted green light. The wave
the organic EL elements 3 need not be set high. For example,          length conversion layers 52B convert the blue light emitted
in order to attain a luminance of 100 cd/m at the surface of          by the organic EL layer 16 into blue light, and emit the
the Screen of a conventional passive matrix type display              converted blue light. Therefore, the display apparatus 1 can
apparatus, the organic EL elements have to emit light at a            easily display a full-color image. The areas occupied by the
luminance of about 48000 cd/m. However, in the case of                wavelength conversion layers 52R, 52G and 52B are set
the display apparatus of this embodiment, a luminance of              equal to those occupied by the cathode electrodes 15, and
approx 100 cd/m Suffices as the luminance of the organic              therefore the light emitting area of each pixel is not Small
EL elements 3.                                                        even through the transistors Q1 and Q2 are present. This
   According to the display apparatuS 1 of this embodiment,           permits the wavelength conversion layers to perform the
unlike in the case of the passive matrix type organic EL         15   energy conversion with efficiency.
display apparatus proposed conventionally, the organic EL                It is preferred that a material having a refractive indeX
elements 3 can keep emitting light over 1 frame period, and           which approximates to that of the wavelength conversion
the display apparatuS 1 can display an image without caus             layers 52R, 52G and 52B, which are in contact with the
ing the organic EL elements 3 to emit light at a high                 insulation film 53, be selected as the material of the insu
luminance. The display apparatus 1 of this embodiment can             lation film 53. This is because when the insulation film 53 is
display a highly precise halftone image, and the expressivity         formed of Such a material, the degree of the reflection of
of the displayed image is improved. In order to vary a carrier        light at the interface between the insulation film 53 and the
potential at a high Speed, a writing Voltage which is applied         wavelength conversion layers 52R, 52G and 52B is small.
to the data lines 10A while the organic EL elements 3 are                The display apparatus 1 illustrated in FIG. 11 includes the
emitting no light can be set at a negative potential in          25   wavelength conversion layers 52R and 52G. This display
accordance with an increase in the number of address lines            apparatus 1 displays a multicolor (full-color) image, using as
4, insofar as a P-channel current is not adversely affected.          is the blue light emitted by the organic EL layer 16.
   Further, as shown in FIG. 9, a dielectric film having a               In the display apparatus 1 illustrated in FIG. 12, color
thickness of 5 nm or less and which is formed of at least one         filters 55R, 55G and 55B are provided between a substrate
material Selected from a group consisting of SiO2, Lif, Naf,          1 and the wavelength conversion layers 52R, 52G and 52B,
Caf2 and Mgf2., may be provided between the organic EL                respectively. Of the light incident on the color filter layers
layer 16 and the cathode electrodes 15. When a voltage                52R, the light components in the red wavelength range pass
having a predetermined value is applied between the anode             through the color filter layers 52R, but the light components
electrode 17 and the cathode electrode 15, electrons are              in the other wavelength ranges are absorbed by the color
injected from the cathode electrodes 15 into the organic EL      35   filter layers 52R. Of the light incident on the color filter
layer 16 through the dielectric film 18 due to the tunneling          layerS 52G, the light components in the green wavelength
effect. After the formation of, for example, the cathode              range pass through the color filter layerS 52G, but the light
electrodes 15 which are easily oxidized, the dielectric film          components in the other wavelength ranges are absorbed by
18 is formed so as to cover the cathode electrodes 15 by a            the color filter layers 52G. Of the light incident on the color
Vacuum deposition method or the like. The cathode elec           40   filter layers 55B, the light components in the wavelength
trodes 15 covered by the dielectric film 18 are not exposed           range in which the blue light emitted by the wavelength
to the air. Accordingly, the electron injecting capability of         conversion layers 52B falls pass through the color filter
the cathode electrodes 15 is maintained in an excellent               layers 55B, but the other light components are absorbed by
condition. It is preferred that the dielectric film 18 be one         the color filter layers 55B. In other words, the color filter
which can be Successfully joined with the cathode electrodes     45   layers 55B absorb the blue light emitted by the organic EL
15 and the organic EL layer 16 in a preferred state.                  layer 16, but allow the blue light emitted by the wavelength
  In the multicolor (full-color) type display apparatus 1             conversion layers 52B to pass through the color filter layers
illustrated in FIG. 10, wavelength range conversion layers            55B.
52R, 52G and 52G, Sandwiched between an insulation film                 The color filter layers 55R have such a characteristic that
53 formed on the anode electrode 17 and a Substrate 51, are      50   they absorb, of the incident light entering the wavelength
provided in one-to-one correspondence with the cathode                conversion layers 52R through the substrate 51, the light
electrodes 15. A black mask containing chromium oxide is              components in the wavelength range of the light by which
formed in the areas corresponding to the address lines 4 and          the wavelength conversion layers 52R are excited (i.e., the
the data lines 10A. The wavelength range conversion layers            light components in the same wavelength range as that in
52R have the photoluminescence effect of absorbing light         55   which excitation light components of the blue light emitted
which the organic EL layer 16 emits in a blue wavelength              by the organic EL layer 16 fall). Under this condition, the
range and emitting light in a longer red wavelength range.            wavelength conversion layers 52R are not excited by the
The wavelength conversion layers 52G have the photolu                 light coming from the outside of the display apparatus 1. The
minescent effect of absorbing light which the organic EL              color filter layers 55G have such a characteristic that they
layer 16 emits in the blue wavelength range and emitting         60   absorb, of the incident light entering the wavelength con
light in a longer green wavelength range. The wavelength              version layers 52G through the substrate 51, the light
conversion layers 52B have the photoluminescent effect of             components in the wavelength range of the light by which
absorbing light which the organic EL layer 16 emits in the            the wavelength conversion layerS 52G are excited (i.e., the
blue wavelength range and emitting light in a longer blue             light components in the same wavelength range as that in
wavelength range.                                                65   which of the excitation light components of the blue light
   In this display apparatuS 1, the organic EL layer which            emitted by the organic EL layer 16 fall). Therefore, the color
emits blue light of a single color is Satisfactory. The wave          conversion layers 52G are not excited by the external light
                                                           6,072,450
                              13                                                                      14
coming from the outside of the display apparatuS 1. The                 the positions of the anode and cathode electrodes can be
wavelength conversion layers 52B emit blue light in a blue              reversed. In this case, the driving power Source PS continu
wavelength range wider than that of the blue light emitted by           ally applies a constant negative voltage (-Vdd) to the
the organic EL layer 16. The color filter layers 55B have               cathode electrodes of the organic EL elements 3.
such a characteristic that they absorb the blue light emitted              It is possible to provide the dielectric film 18 shown in
by the organic EL layer 16 but allow the blue light emitted             FIG. 9 between an anode electrode 16 and the cathode
by the wavelength conversion layers 52B to pass through the             electrodes 15 in the display apparatuses 1 illustrated in
color filter layers 55B. Consequently, the wavelength con               FIGS. 10 to 15.
version layers 52B are not excited by the external light                   The Structure of a display apparatus according to another
coming from the outside of the display apparatus 1.                1O   embodiment of the present invention will now be described
   When the light emitted by the wavelength range conver                with reference to FIGS. 17 to 20. FIG. 17 is a plan view of
sion layers 52R, 52G and 52B enter the color filter layers              that part of the display apparatus of this embodiment which
55R, 55G and 55B, light in narrower wavelength ranges than              corresponds to one pixel. FIG. 18 is a croSS Section taken
those of the light emitted by the layers 52R, 52G and 52B               along the line 18–18 shown in FIG. 17. FIG. 19 is a cross
and having higher luminance peaks than those of the light          15   section taken along the line 19-19 shown in FIG. 17.
emitted by the layers 52R, 52G and 52B, come out from the                  Reference numeral 21 in the drawings denotes the display
filter layers 55R,55G and 55B. Accordingly, the color purity            apparatus. In the display apparatuS 21 of this embodiment,
of light going outside the display apparatuS 1 is high. The             as shown in FIGS. 17 to 19, a grounded electrode 23 is
black mask 54 shields areas between the color filter layers             formed on a Substrate 22 over the entire display area. A base
55R, 55G and 55B from the external light radiated toward                insulation film 24, which is made up of a silicon oxide film
those areas, and therefore the external light do not enter the          and/or the like, is patterned on the grounded electrode 23.
wavelength conversion layers 52R, 52G and 52B so as to                  Formed on the base insulation film 24 are parallel address
cause the layers 52R, 52G and 52B to perform light emis                 lines 48, which are connected each to one of terminals X1
Sion. The black mask 54 also prevents light from being                  to Xm connected to a gate driver circuit (described later),
reflected by the address lines 4 and the data lines 10A. This      25   and which are spaced at predetermined intervals. A first gate
ensures a considerably excellent display characteristic to the          insulation film 25 is formed on the address lines 48 and the
display apparatus 1. Since no light enterS also the transistors         base insulation film 24. As show in FIGS. 17 and 18, a first
Q1 and Q2 by virtue of the presence of the black mask 54                Semiconductor layer 26 and a Second Semiconductor layer
and cathode electrodes 17, the malfunction of the transistors           27, which are made of amorphous Silicon and/or the like, are
O1 and O2 does not occur.                                               patterned on the first gate insulation film 25. The first
   As shown in FIG. 13, the organic EL layer 16 may include             semiconductor layer 26 enables the address lines 48 to
a red EL layer 16R, a green EL layer 16G and a blue EL layer            function as gate electrodes. A blocking layer 28 is patterned
16B. It is possible to cause light emitted by those EL layers           on that part of the Semiconductor layer 26 which is the
16R, 16G and 16B to enter the color filter layers 55R, 55G              middle portion of the layer 26 in a gate lengthwise direction
and 55B, respectively, and to come out therefrom as light          35   (a vertical direction in FIG. 17). A second gate insulation
having higher luminance peaks.                                          film 29 is formed so as to cover the upper and side surfaces
   In FIG. 14, color filter layers 56B have such a character            of the second semiconductor layer 27. The blocking layer 28
istic that when the blue light emitted by the organic EL layer          and the Second gate insulation film 29 are made of Silicon
16 enters the color filter layers 56B, blue light in a narrower         nitride and/or the like, and are formed by a CVD method. A
wavelength range than that of the blue light emitted by the        40   Source electrode 30 and a drain electrode 31 are formed on
organic EL layer 16 and having a higher luminance peak                  both sides of the first semiconductor layer 26 with respect to
than that of the blue light emitted by the organic EL layer 16,         a gate widthwise direction So that the Source and drain
comes out from the color filter layers 56B. Hence, without              electrodes 30 and 31 are connected to the first semiconduc
using a wavelength conversion layer for blue, the display               tor layer 26 (in FIG. 18, the source electrode 30 is formed
apparatus 1 illustrated in FIG. 14 can display a full-color        45   on the right part of the first semiconductor layer 26, while
image if the wavelength conversion layers 52R and 52B are               the drain electrode 31 is formed on the left part of the first
provided in correspondence with the color filter layers 55R             semiconductor layer 26). The address lines 48, the first gate
and 55G.                                                                insulation film 25, the first semiconductor layer 26, the
   The display apparatus 1 illustrated in FIG. 15 has wave              Source electrode 30 and the drain electrode 31 thus formed
length conversion layers 57R, 57G and 57B each having a            50   constitute a Selection transistor Q3. The input impedance of
concave Surface facing the organic EL layer 16. Even when               the Selection transistor Q3 is Set at a large value. The drain
the light emitted by the organic EL layer 16 is reflected at the        electrode 31 shown in FIG. 17 is patterned and formed in
interfaces between the insulation film 53 and the wavelength            integration with a corresponding one of data lines 47, which
conversion layers 57R, 57G and 57B, the most part of the                are connected each to one of terminals Y1 to Yn connected
reflected light is reflected by the cathode electrodes 15. The     55   to a drain driver circuit (described later). The Source elec
light reflected by the cathode electrodes 15 falls on the               trode 31 shown in FIG. 17 is patterned and formed in
interfaces between the insulation film 53 and the wavelength            integration with a gate electrode 32 which crosses over the
conversion layers 57R, 57G and 57B at an incident angle                 middle part of the second semiconductor layer 27, with the
different from the initial incident angle. Under this                   Second gate insulation film 29 being located between the
condition, it is easy for the wavelength conversion layers         60   Second Semiconductor layer 27 and the gate electrode 32.
57R, 57G and 57B to catch the light reflected by the cathode            The source electrode 30 and the gate electrode 32 are
electrodes 15. Thus, in the display apparatus 1 illustrated in          patterned and formed in integration with a capacitor upper
FIG. 15, the light emitted by the organic EL layer 16 enters            electrode 34 included in a capacitor Cp2. The capacitor Cp2
the wavelength conversion layers 57R, 57G and 57B with                  includes the capacitor upper electrode 34, the Second gate
out the light being wasted.                                        65   insulation film 29 formed under the capacitor upper elec
   The display apparatus 1 of the above embodiment has the              trode 34, the first gate insulation film 25 and a capacitor
structure shown in FIG. 7. However, as shown in FIG. 16,                lower electrode 35. The capacitor lower electrode 35 is
                                                          6,072,450
                             15                                                                     16
connected to the grounded electrode 23 through a contact               during 1 Scanning period. Upon the application of the
hole 24A formed in the base insulation film 24.                        selection signal, selection transistors Q3 in FIG. 20 are
  A source electrode 36 and a drain electrode 37 are formed            turned on, and a Voltage according to the data Signal output
on both sides of the gate electrode 32 of the second semi              to the data lines 47 is applied to the gate electrodes 32 of
conductor layer 27. The second semiconductor layer 27, the             drive transistorS Q4, and is Stored in capacitors Cp2. The
Second gate insulation film 29, the gate electrode 32, the             capacitors Cp2 retain the Voltage according to the data Signal
Source electrode 36 and the drain electrode 37 form a drive            over 1 frame period, and the value of the resistance in the
transistor Q4. The drain electrode 37 shown in FIG. 17 is              drive transistorS Q4 is controlled to a Substantially constant
formed in integration with a power source line 38 which is             value until the next selection period by the potential Vc
parallel with the data lines 47 and which applies a Voltage            retained in the capacitors Cp. In accordance with the value
                                                                       of the resistance in the drive transistorS Q4, the potential
for driving organic EL elements 39. The source electrode 36            Vdd is applied through the power source line 38 to the
is connected to an EL upper electrode 40 included in an                organic EL layer 41. As a result, a Substantially constant
organic EL element 39. In the display apparatuS 21, the                current flows through the organic EL layer 41, and the
Selection transistor Q3, the drive transistor Q4 and the               organic EL layer 41 emits light at a Substantially constant
capacitor Cp2 form a Voltage controller.                          15
                                                                       luminance during 1 frame period. By repeating those
   As shown in FIGS. 17 and 19, each organic EL element                operations, the display apparatuS21 can maintain the State of
39 includes a light-shielding EL lower electrode 42 made of            emitting light, and accordingly the contrast in an image
Mgn and/or the like and Serving as a cathode electrode, an             displayed on the display apparatus 21 is remarkably
organic EL layer 41 formed on the EL lower electrode 42,               improved over the conventional passive matrix type EL
and a transparent EL upper layer 40 made of ITO and/or the             display apparatus. Since a current Supplied to the organic EL
like and formed on the organic EL layer 41. The EL upper               layer 41 can be precisely controlled through the use of the
electrode 40 Serves as an anode electrode.                             transistorS Q3 and Q4, the display apparatuS 21 can perform
   The organic EL layer 41 includes an electron carrying               gray-Scale display with ease. If wavelength conversion lay
layer, a luminous layer and a hole carrying layer. Of those       25
                                                                       ers and/or color filter layers are used as shown in FIGS. 10
layers included in the organic EL layer 41, the electron               to 15, the display apparatuS 21 can perform full-color
carrying layer is closest to the EL lower electrode 42, and the        (multicolor) display as well.
hole carrying layer is farthest from the EL lower electrode              In the display apparatuS 21 of this embodiment, the area
42. The electron carrying layer is made of Alq3. The                   occupied by each EL lower electrode 42 is not limited by the
luminous layer is made of 96 wt % DPVBi and 4 wt %                     thin film transistors Q3 and Q4. Therefore, the ratio of the
BCzVBi. The hole carrying layer is made of N,N'-di(O-                  light emitting area to each pixel area can be enhanced, with
naphthyl)-N,N'-diphenyl-1,1'-biphenyl-4,4'-diamine                     the result that the organic EL elements 39 can emit light at
(referred to as C-NPD).                                                the desired luminance without the application of an exces
  The organic EL element 39 is formed on an interlayer                 Sively high Voltage.
insulation film 43 which covers the selection transistor Q3       35      Since the EL lower electrodes 42 are made of a light
and the drive transistor Q4 and which is formed over the               Shielding material, the light emitted by the organic EL layer
entire display area. The EL lower electrode 42 is connected            41 does not enter the selection transistors Q3 or drive
to the grounded electrode 23 through a contact hole 44                 transistors Q4 located below the EL lower electrodes 42.
formed in the first gate insulation film 25 and the base               Accordingly, the transistors Q3 and Q4 are prevented From
insulation film 24. Of the area surrounded by a two-dot chain     40   malfunctioning due to Such light, and the display apparatus
line in FIG. 17, the part except a projecting portion 40A is           21 of this embodiment can be reliably driven.
covered by the EL lower electrode 42. The EL lower                       The area of the interface between the organic EL layer 41
electrode 42, which is a rectangular electrode covering the            and the EL lower electrodes 42 is large. This permits the
Selection transistor Q3, the drive transistor Q4 and the               organic EL layer 41 and the EL lower electrodes 42 to be
capacitor Cp2, etc., occupy the most part of the area occu        45   joined together in a preferred condition, and ensures to the
pied by one pixel. The organic EL layer 41 is a layer                  display apparatuS 21 of this embodiment a luminous life
extending over the entire display area. The EL upper elec              improved over that of the conventional active matrix type
trode 40 extends over the area surrounded by the two-dot               EL display apparatus. The EL lower electrodes 42 are
chain line in FIG. 17. The projecting portion 40A of the EL            formed on a flat layer having no steps, and therefore are free
upper electrode 40 is connected to the source electrode 36 of     50   from the possibility of the EL lower electrodes 42 breaking
the drive transistor Q4 through a contact hole 45, as shown            at StepS.
in FIG. 17. The power source line 38 is connected to the                  The grounded electrode 23 formed over the entire display
driving power Source PS which continually applies the                  area is made of a light-shielding metal Such as Al, and
constant Voltage Vdd.                                                  therefore can Shield the light coming from the Substrate 22
   FIG. 20 is a diagram showing driver circuits included in       55   and can make the light enter the transistorS Q3 and Q4.
the display apparatus 21 illustrated in FIG. 17.                          In the embodiments described above, polycrystalline sili
   Adrive method for having the display apparatuS21 of this            con can be used in place of amorphous Silicon in order to
embodiment emit light will now be described.                           form the Semiconductor layers of the transistors. However,
   A gate driver circuit DC3 is driven to output a selection           amorphous Silicon elements are preferable to polycrystalline
Signal to any one of the address lines 48. In Synchronization     60   Silicon elements.
with the output of the Selection signal to one address line 48,           In the above-described embodiments, impurity-doped
a drain driver circuit DC4 is driven to output a data Signal           Silicon nitride films, which has a capability to catch carriers
to the data lines 47. When the number of address lines 48 is           and Store a gate Voltage, can be employed as the gate
N, 1 Scanning period during 1 frame period T is T/N, and the           insulation films of the drive transistors. By thus conferring
Selection signal has Such a Voltage value as to enable the        65   the Voltage Storing capability on the drive transistors them
Writing Voltage Vr exceeding the gate threshold value Vth of           Selves in addition to the use of the capacitors, the Voltage
selection transistors Q3 to be applied to the address line 48          Storing capability of the entire circuitry is improved.
                                                           6,072,450
                               17                                                                     18
  In the above embodiments, the transistors are MOS tran                  at least one Second electrode formed on Said organic
sistors. However, they may be bipolar transistors. Due to the                electroluminescent layer which coverS Said active ele
input impedance of each of the Selection transistors being Set               mentS.
at a large value, the Selection transistors have the effect of            2. The display apparatus according to claim 1, wherein
Suppressing the amount of current flowing through the              5    Said at least one first electrode is formed of a conductive
address lines to a great extent when a Selection signal                 material containing magnesium.
Voltages is applied to the bases, even in the case where the               3. The display apparatus according to claim 1, wherein
number of Selection transistors connected to each Selection
Signal line is large. Accordingly, the amount of current                Said at least one first electrode has a rough Surface which is
which the organic EL elements require can be made Small,                in contact with Said organic electroluminescent layer.
and the life of the power source can be enhanced. Similarly                4. The display apparatus according to claim 1, wherein
                                                                        Said active elements are a Selection transistor which is turned
in the case where a data Signal Voltage is applied to the drive         on in response to an externally Supplied address signal and
transistors, the attenuation of the Voltage Stored in the               a drive transistor, which is driven by a signal corresponding
capacitors can be Suppressed to a great extent So as to
prolong the period of time over which the data Signal Voltage           to image data Supplied externally through said Selection
is retained, due to the input impedance of those transistors       15   transistor while Said Selection transistor is on, for controlling
being Set at a large value.                                             a Voltage to be applied to Said organic electroluminescent
   The present invention is not limited to the above                    layer, Said Selection transistor and Said drive transistor
embodiments, and various changes can be made without                    forming a pair.
departing from the Scope of the present invention. For                     5. The display apparatus according to claim 4, wherein
example, the cathode electrodes are made of Mgn in the                  Said at least one first electrode is connected to Said drive
above embodiments. However, a visible-light shielding                   transistor through Said at least one contact hole.
material having a low work function and containing Mg                      6. The display apparatus according to claim 4, wherein:
and/or the like can also be used. It is also possible to form              Said display apparatus further comprises a capacitor for
the cathode electrodes 15 So as to have rough Surfaces and                    retaining the Signal corresponding to the image data
to form the organic EL layer 16 on those rough Surfaces, as        25         externally Supplied through Said Selection transistor
shown in FIG. 21. The cathode electrodes 15 having such                     while Said Selection transistor is on; and
rough Surfaces can be formed using an Mg material doped
with Ag. In this case, not only flicker due to the reflection of          while Said Selection transistor is off, Said drive transistor
the external light at the cathode electrodes 15 is Suppressed,               is driven by the Signal retained in Said capacitor.
but also the area of the interface between the organic EL                 7. The display apparatus according to claim 1, wherein:
layer 16 and the cathode electrodes 15 is increased such that             Said active elements are transistors forming pairs and
Successful joining is attained between the organic EL layer                  arranged in a matrix pattern, one transistor of each of
16 and the cathode electrodes 15, ensuring a long luminous                   Said pairs being a Selection transistor which is turned on
life to the organic EL elements 3. The display apparatuses                   in response to an externally Supplied address Signal,
according to the above embodiments display images through          35        and the other transistor of each of Said pairs being a
utilization of the light emitted by the organic EL elements 3                drive transistor, which is driven by a Signal correspond
only. However, the display apparatuses may include liquid                    ing to image data Supplied externally through Said
crystal display panels as Shutters.                                          Selection transistor while Said Selection transistor is on,
   In the above-described embodiments, the driving power                     for controlling a Voltage to be applied to Said organic
Source PS continually applies a constant Voltage to the            40        electroluminescent layer;
organic EL elements. However, Since the luminance of the                  Said Selection transistor of each of Said pairs is connected
organic EL elements is determined by the amount of recom                     to one of address lines and one of data lines, Said
bination of electrons and holes, that is, the amount of                      address lines being formed over Said Substrate and
current, the Structure wherein the driving power Source PS                  being Supplied with Said address Signal, and one of Said
applies a constant Voltage is particularly advantageous when       45        data lines being formed over Said Substrate and being
the areas occupied by the pixels are Substantially equal to                  Supplied with Said image data; and
each other as in the case of matrix panels according to the               Said at least one first electrode is plural in number, and the
above embodiments.
  What is claimed is:                                                        plurality of first electrodes are arranged in a matrix
  1. A display apparatus comprising:                                         pattern in areas Surrounded by Said address lines and
                                                                   50        Said data lines.
  a Substrate;                                                            8. The display apparatus according to claim 1, wherein a
  active elements formed over said substrate and driven by              constant Voltage is applied to Said Second electrode.
     an externally Supplied signal;                                       9. The display apparatus according to claim 1, further
  an insulation film formed over Said Substrate So as to                comprising at least one wavelength conversion layer formed
     cover Said active elements, Said insulation having at         55   over Said at least one Second electrode, Said at least one
     least one contact hole;                                            wavelength conversion layer emitting light in a first wave
  at least one first electrode formed on Said insulation film           length range by absorbing light in a Second wavelength
     So as to cover Said active elements, and connected to              range emitted from Said organic electroluminescent layer.
    Said active elements through Said at least one contact                 10. The display apparatus according to claim 9, wherein
    hole, Said at least one first electrode being made of a        60   Said at least one wavelength conversion layer has a concave
    material which shields visible light;                               Surface facing Said at least one Second electrode.
  an organic electroluminescent layer having an organic                    11. The display apparatus according to claim 9, wherein
     electroluminescent material formed on Said at least one            Said at least one wavelength conversion layer has at least two
     first electrode So as to cover Said active elements and            of a red conversion layer which emits light in a red wave
     including at least one layer which emits light in accor       65   length range, a green conversion layer which emits light in
     dance with a Voltage applied to Said at least one layer;           agreen wavelength range, and a blue conversion layer which
     and                                                                emits blue light.
                                                            6,072,450
                              19                                                                         20
  12. The display apparatus according to claim 1, wherein:                 first electrodes made of a material which shields visible
  Said display apparatus further comprises at least one filter                light, and formed on Said insulation film So as to cover
     formed above Said at least one Second electrode, and                     Said Selection transistors and Said drive transistors, Said
   light layS in a first wavelength range pass through Said at               first electrodes being arranged in a matrix pattern in
      least one filter Selectively when incident light rays in a             areas Surrounded by Said address lines and Said data
      Second wavelength range including Said first wave                      lines, and being connected to Said drive transistors
      length range enter Said at least one filter.                           through Said contact holes,
   13. The display apparatus according to claim 12, wherein                an organic electroluminescent layer formed on Said first
                                                                              electrodes which coverS Said Selection transistors and
   Said at least one filter has a red filter which makes light in             Said drive transistors and including at least one layer
      a red wavelength range pass through, a green filter
      which makes light in a green wavelength range pass                      which emits light in accordance with an applied Volt
                                                                              age,
      through, and a blue filter which makes light in a blue
      wavelength range pass through.                                       a Second electrode formed on Said organic electrolumi
   14. The display apparatus according to claim 1, wherein          15
                                                                             neScent layer which coverS Said Selection transistors
Said organic electroluminescent layer has a thickness whose                   and Said drive transistors,
value falls in a range of wavelength of light which said                   a first driver circuit for Selectively Supplying Said address
organic electroluminescent layer emits.                                       Signal to Said address lines in Sequence, and
   15. A display apparatus comprising:                                     a Second driver circuit for Supplying Said image data to
  a Substrate;                                                                Said data lines.
  Selection transistors formed over Said Substrate and                      16. The display apparatus according to claim 15, wherein
     arranged in a matrix pattern;                                       a constant Voltage is applied to Said Second electrode.
  drive transistors formed over Said Substrate and arranged                 17. The display apparatus according to claim 1, wherein
    in a matrix pattern, each of Said drive transistors being            Said display apparatus further comprises at least one filter,
     connected to one of Said Selection transistors,                25   formed above Said at least one Second electrode, which
  address lines connected to Said Selection transistors and
                                                                         Selectively permits light rays in a first wavelength range to
    through which a signal for turning on Said Selection                 pass therethrough when incident light rays in a Second
                                                                         wavelength range including Said first wavelength range enter
    transistorS is Supplied;                                             Said at least one filter.
  data lines connected to Said Selection transistors, a signal              18. The display apparatus according to claim 17, wherein
    which corresponds to image data being Supplied to Said               Said at least one filter has a red filter which permits light in
    drive transistors through Said data lines and Said Selec             a red wavelength range to pass therethrough, a green filter
     tion transistors while Said Selection transistors are on;           which permits light in a green wavelength range to pass
  an insulation film formed over Said Substrate So as to                 therethrough, and a blue filter which permits light in a blue
     cover Said drive transistors, Said address lines and Said      35   wavelength range to pass therethrough.
     data lines, Said insulation film having contact holes
     formed in correspondence with Said drive transistors,                                       k   k   k    k   k
